DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and written response filed 09/07/2021 have been entered and considered.
Claims 1, 15 and 16 have been amended.
Claims 12-13 were cancelled.
Claims 1-11 and 14-16 are pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 09/07/2021, with respect to independent claims 1, 15 and 16 have been fully considered and are persuasive.  The rejection of independent claims 1, 15 and 16 has been withdrawn. 

Allowable Subject Matter
Claims 1-11 and 14-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM Y LU/Primary Examiner, Art Unit 2667